Title: From James Madison to Louis-André Pichon, 14 May 1804 (Abstract)
From: Madison, James
To: Pichon, Louis-André


14 May 1804, Department of State. Acknowledges Pichon’s letter of 9 May. Not having access at that moment to the circumstances and proceedings of the legal action in Charleston against Mr. Sachs, limits his remarks to the information Pichon has received that the judge’s decision turned on the nature of the captured ship and not on the commission under which Sachs was authorized by the French government to take prizes. Assuming the information was correct, observes that it does not follow at all that any of the immunities that could belong to the officer according to the law of nations have been denied him in this instance. On the contrary, the legal action was dismissed without mention of these immunities; they remain intact. It is not unusual when several strong arguments support a judge’s decision to see him rely on one without using the others. It could also be that the court was obliged to stress the point emphasized by Sachs’s lawyers rather than the one Pichon would have preferred. If, however, this court had entirely denied these privileges, the case could have been appealed to a superior court in order to correct the error. Reminds Pichon of a case of the same kind brought in 1795 in the U.S. Supreme Court against Samuel Davis, lieutenant of a French ship. The printed report of the trial shows that the case was dropped in accord with principles of respect for the commissions of foreign officers and the rights of belligerent nations, especially those of the French republic.
